529 N.W.2d 672 (1995)
In re Petition for DISCIPLINARY ACTION AGAINST Frank P. RAMACCIOTTI, an Attorney at Law of the State of Minnesota.
No. C7-95-551.
Supreme Court of Minnesota.
April 12, 1995.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Frank P. Ramacciotti failed to comply with the stipulated terms of a private probation by failing to timely obtain a psychological evaluation and treatment, failing to timely provide medical authorizations, and failing to cooperate with the Director's office in their investigation, that respondent had been found in contempt of court for failure to pay maintenance and child support and to respond to discovery, and that respondent had failed to file federal and state income tax returns for tax years 1987 through 1994 and for a number of years prior to 1987, and
WHEREAS, respondent has unconditionally admitted the allegations of the petition, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director whereby they jointly recommend an indefinite suspension, and before reinstatement pursuant to Rule 18, that he must demonstrate psychological fitness, compliance with court orders, financial responsibility, compliance with federal and state tax requirements, a willingness and ability to cooperate with the disciplinary system and recommend further that upon any reinstatement that respondent be placed on supervised probation for at least 2 years, and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the agreed to disposition.
IT IS HEREBY ORDERED that respondent Frank P. Ramacciotti is indefinitely suspended and upon compliance with the conditions set out above will be eligible to apply for reinstatement pursuant to Rule 18; provided, however, that upon any reinstatement respondent shall be placed on supervised probation for not less than 2 years. The Director is awarded $750 in costs and disbursements.
          BY THE COURT:
          /s/ M. Jeanne Coyne
              M. Jeanne Coyne
              Associate Justice